Title: To John Adams from Oliver Wolcott, Jr., 16 October 1797
From: Wolcott, Oliver, Jr.
To: Adams, John



Dear Sir
Grays Ferry Oct. 16. 1797

I have had the honour to recieve your favour of the 12th instant, and congratulate you on your safe arrival so near the Seat of Government.
To prevent the possibility of risque in remitting you the sum of Two thousand Dollars, I inclose a Letter to Mr. Sands who will pay that sum to your order.
The sickness is unquestionably diminishing in the City: its operation is the same as in 1793 in one respect; the cold weather proves fatal to those who have contracted the disorder, while it arrests the progress of contagion—I speak from particular enquiry & observation. I have been repeatedly in the City;—yesterday I spent the day there & went through most of the principal streets, where there is in fact no sickness.
By Letters from Mr. McHenry & Mr. Lee, I consider myself authorized to say, that they will concur in an opinion which I maintain, namely, that nothing has happened during the summer to justify a change of the system recommended by the President at the last session.—That system was in my opinion a wise one, & ought to have been adopted by Congress in all its parts—Whatever may be the issue of the negociation with France, whether the war in Europe is or is not to continue, I hold it for certain that the equilibrium of society will not soon be restored; there is too much vice violence & ambition n the world, to render it reasonable to build a hope, that a weak & defenceless Commerce will not be plundered.As our Commerce cannot be defended by public force; the alternative presented is, whether it shall be abandoned, or defended at private expence under some systematical public regulation. When this alternative is well understood, the people will not long hesitate. The abandonment of Commerce is impossible;—the plan upon which the Country has been settled; upon which Cities have built, & upon which a great part of our social establishments have been founded presupposes an extensive foreign Commerce.
I conceive therefore that the character & leading idea of the Presidents address should be to inculcate the necessity of the measures before recommended; not only because those measures appear to be the best adapted to the situation & means of the Country, but because such a course will serve to impress ideas of firmness, premeditation & consistency on the part of the Executive.
Not having had access to the papers of the State & War Departments, I do not know of any particular measures, which will require to be noticed. The Treasury is in good order & nothing need be mentioned respecting it except that the President has directed the Estimates to be prepared & communicated as usual.
It has been impossible to organise the Stamp Tax, but as this is not an affair in which the immediate agency of the President was expected by the Legislature, & as it possible that some zealous men may make a question whether some blame or censure cannot be attached to the Department, I think it expedient that the matter should be left solely upon my responsibility.
I shall write to Mr. McHenry & Mr. Lee as the President desires; I hope & presume however that we shall all be able to meet before Congress are to convene.
My situation has been burdensome & unpleasant in the extreme, but I trust the public business has not suffered.—
I have the honour to be with / perfect deference & attachment / Dr. Sir, / your obedt. servt.
Oliv: Wolcott